
	

113 HR 2507 IH: War Powers Protection Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2507
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Massie (for
			 himself, Mr. Amash,
			 Mr. Jones,
			 Mr. Yoho, Mr. Roe of Tennessee,
			 Mr. Brooks of Alabama,
			 Mr. Pitts,
			 Mr. Meadows,
			 Mr. DesJarlais, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restrict funds related to escalating United States
		  military involvement in Syria.
	
	
		1.Short titleThis Act may be cited as the
			 War Powers Protection Act of
			 2013.
		2.Prohibition on
			 funds to escalate United States military involvement in Syria
			(a)In
			 generalNo funds made available to the Central Intelligence
			 Agency, the Department of Defense, or any other agency or entity of the United
			 States involved in intelligence activities may be obligated or expended for the
			 purpose of, or in a manner which would have the effect of, supporting, directly
			 or indirectly, military or paramilitary operations in Syria by any nation,
			 group, organization, movement, or individual.
			(b)Duration of
			 prohibitionThe prohibition under subsection (a) shall cease to
			 apply only with a formal declaration of war pursuant to article I, section 8 of
			 the Constitution.
			(c)Quarterly
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of State shall submit to
			 Congress a report on assistance provided to groups, organizations, movements,
			 and individuals in Syria.
			
